Citation Nr: 1539855	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a deviated septum.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from January 2003 to September 2004.  

This matter is on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

This appeal was remanded by the Board in July 2013 and January 2015 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for a sleep apnea was remanded by the Board in July 2013 and January 2015.  However, in an April 2015 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's deviated septum is an additional disability incurred during the course of hospital care, was not due to his own misconduct, and was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a deviated septum have been met.  38 U.S.C.A. § 1151 (West 2014 & Supp. 2015); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Claims under 38 U.S.C.A. § 1151

The Veteran is seeking benefits for a deviated septum, which he asserts was the result of a fall while he was hospitalized for his service-connected acquired psychiatric disorder.  According to the evidence of record, he was admitted to the VA Medical Center in San Juan on July 13, 2007, after episodes of suicidal ideation.  On July 15, 2007, while still an inpatient at the hospital, he became dizzy, fell, and struck his nose and mouth on the floor.  An examination revealed that he was bleeding from the mouth, but was otherwise unremarkable.  An X-ray performed the next day revealed no fracture.  

Under the relevant statutes and regulations, for all claims received by VA after October 1, 1997, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a worsening of the Veteran's condition compared to when hospital care began that was: 
(1) 	Not the result of the Veteran's willful misconduct; 
(2) 	Caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and 
(3) 	The proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. 
38 U.S.C. § 1151 (West 2014 & Supp. 2015).

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).  With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2015).  

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2015).

Based on a review of the evidence of record, the Board determines that benefits under 38 U.S.C.A. § 1151 should be granted.  As an initial matter, the Board recognizes the opinion submitted by a VA examiner in October 2014, who opined that the Veteran's deviated septum was not the result of his fall, but "has always been present."  Specifically, the VA examiner determined that the Veteran's injury was a "soft tissue trauma" which exacerbated the already present septal deviation.  

While the VA examiner's opinion carries significant probative value, the Board cannot ignore the fact that a septal deviation was not clinically observed on multiple occasions prior to his fall, but was observed shortly thereafter.  For example, an ear, nose and throat VA examination in June 2006 was substantially unremarkable.  Indeed, two days before his injury, an inpatient evaluation specifically noted no deviations.  

On the other hand, at an evaluation in April 2008, a deviated nasal septum was observed to the left.  While X-rays taken after the Veteran's injury were normal, the VA examiner in October 2014 clearly implied that a deviated septum can occur even without a bone fracture.  Overall, the Board finds the VA examiner's opinion in October 2014 is based largely on speculation, and is insufficient to counter the evidence that a deviated septum was not shown until after his injury.  Therefore, in the Board's view, the Veteran has incurred a "qualifying additional disability."  

As for the other requirements of 38 U.S.C.A. § 1151, although the circumstances in which the Veteran fell are unclear, there is no evidence that this injury was the result of the Veteran's own misconduct, nor was the fact that he might fall something that would be a reasonably foreseeable event during an inpatient stay for suicidal ideation.  Finally, while it is true that the Veteran's injury was not specifically incurred during actual medical treatment, the Board does not read the term "hospital care" so narrowly that it would not include the Veteran's physical security while he is receiving inpatient treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  

Therefore, as the Veteran has sustained "qualifying additional disability" that was not the result of the Veteran's willful misconduct, caused during the course of inpatient hospital care and was not reasonably foreseeable, benefits under 38 U.S.C.A. § 1151 should be granted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a deviated septum is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


